DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Regarding claim 1, each claim should end with a period and there is no period at the end of claim 1.
Regarding claims 2-20, dependent claims require all the limitations of the claim from which they depend.  Therefore, because claim 1 has been objected to, claims 2-20 are also under objection.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, in line 5, a melt viscosity is referenced and it is not clear as to which component it refers or if it refers to the resin composition as a whole.  For the purpose of further examination, the melt viscosity will be interpreted as referring to the melt viscosity of the overall resin composition.
	Regarding claims 2-20, dependent claims require all of the limitations of the claim from which they depend.  Therefore, because claim 1 is rejected, claims 2-20 are also rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, 9, 13-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morooka (US 2010/0112257).
	Morooka teaches a tire comprising a thermoplastic resin composition comprising (¶1) a polyamide such as nylon 6,12 or nylon 6,10 (¶14), about 13% by weight (calculated by Examiner; Table 1 and Table 3 Example 1) of n-butylbenzene-sulfonamide (Table 1), and a modified rubber having an acid anhydride group or an epoxy group (¶12).  The modified rubbers are maleic anhydride-modified ethylene-propylene copolymer, maleic anhydride-modified ethylene-butene copolymer, or epoxy-modified ethylene-methyl acrylate copolymer (acrylic rubber) (¶61, 62, 65), which have glass transition temperatures of 25° C or less since they meet the criteria set forth in claims 3-5 (see also instant specification which teaches that “Tafmer MH7020 has a Tg of -50° C, ¶80).
	Morooka does not teach that a melt viscosity and an average distance between elastomer interfaces satisfies the relationship in expression (1).  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients and amounts, and a substantially similar process.  Moreover, there is no evidence in the instant specification as to how to obtain the property other than by forming the claimed composition.  Therefore, the claimed effects and physical properties, i.e. a melt viscosity and an average distance between elastomer interfaces satisfying the relationship in expression (1), would implicitly be achieved by the resulting composition.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6, 7, 10, 13, 14, 16, 17 and 19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Wissmann (US 5,602,200) in view of Morooka (US 2010/0112257).
	Regarding claims 1-4, 6, 10, 13, 14, 16 and 19, Wissmann teaches a composition comprising 69% by weight of a polyamide such as polyamide 6.10 or polyamide 6.12 (Col. 3, lines 45-50), 22% by weight of a polypropylene homopolymer, and 8% by weight of a maleic anhydride modified polypropylene with a melt flow rate of 250 g/10 min measured at 230° C and a load of 2.16 kg (Col. 8, lines 5-15; Example No. 3A).  The polypropylene homopolymer and the maleic anhydride modified polypropylene should have a glass transition temperature of 25° C or less since they meet the requirements of claims 3 and 4.  
	Wissmann does not teach that the resin composition in used in a tire.  However, Morooka teaches a similar composition comprising a polyamide and a modified elastomer which is used in tires (¶1; Tables 1 and 3).  Morooka and Wissmann are analogous art because they are from the same field of endeavor, namely that of polyamide and modified elastomer compositions used for molded articles.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use the composition, as taught by Wissmann, in a tire, as taught by Morooka, and would have been motivated to do so because it always advantageous to have multiple end uses for a composition.
	Wissmann and Morooka do not teach that a melt viscosity and an average distance between elastomer interfaces satisfies the relationship in expression (1).  The Office realizes that all of the claimed effects or physical properties are not positively stated by the references.  However, the references teach all of the claimed ingredients and amounts, and a substantially similar process.  Moreover, there is no evidence in the instant specification as to how to obtain the property other than by forming the claimed composition.  Therefore, the claimed effects and physical properties, i.e. a melt viscosity and an average distance between elastomer interfaces satisfying the relationship in expression (1), would implicitly be achieved by the resulting composition.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position 
	Regarding claims 7 and 17, Wissmann teaches that the overall composition contains 22% by weight of the unmodified polypropylene and 8% by weight of a maleic anhydride modified polypropylene as the elastomer component of the composition (Example No. 3A).  These amounts result in the unmodified polypropylene being present in about 73% of the elastomer component and the maleic anhydride modified polypropylene being present in about 27% of the elastomer component (calculated by Examiner).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2014/0251518) in view of Morooka (US 2010/0112257).
Abe et al. teaches a non-pneumatic tire comprising a mounting body that is mounted on a vehicle axle, and a ring component that is provided with an inner cylindrical body that is fitted onto the outside of the mounting body and an outer cylindrical body that encircles the inner cylindrical body from the outside in the radial direction of the tire.  There are also a plurality of linking components that are lined up along the circumferential direction of the tire between the inner cylindrical body and the outer cylindrical body, and that link together these two cylindrical bodies such that they can be elastically displaced relative to each other.  Moreover, the ring component and the plurality of linking components are formed integrally as a single unit (¶7).  Further, there is a tread component that is provided so as to extend around the entire outer circumferential surface of the outer cylindrical body (¶14).  Abe et al. teaches that the tire can be formed from thermoplastic resins (¶24, 46).
Abe et al. does not teach that the resin is a composition comprising a polyamide resin and an elastomer having a glass transition temperature of 25° C or less.  However, Morooka teaches a tire comprising a thermoplastic resin composition comprising (¶1) a polyamide such as nylon 6,12 or nylon 6,10 (¶14) and a modified rubber having an acid anhydride group or an epoxy group (¶12).  The modified rubbers are maleic anhydride-modified ethylene-propylene copolymer, maleic anhydride-modified ethylene-butene copolymer, or epoxy-modified ethylene-methyl acrylate copolymer (acrylic rubber) (¶61, 62, 65), which have glass transition temperatures of 25° C or less since they meet the criteria set forth in claims 3-5 (see also instant specification which teaches that “Tafmer MH7020 has a Tg of -50° C, ¶80).  Abe et al. and .  

Allowable Subject Matter
Claims 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 11 and 20 require that 60 to 90% by mass of the polyamide resin is polyamide 610 having a melt flow rate under a load of 2.16 kg at 240° C of 50g/10 min or less, and that 10 to 40% by mass of the polyamide resin is polyamide 610 having a melt flow rate under a load of 2.16 kg at 240° C of 60g/10 min or more.  None of the prior art of record teaches this limitation or renders it obvious.  Therefore, these claims contain allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, US 2010/0036028 to Morooka is relevant to the subject matter of claims 1-4, 8, 9, 13, 14 and 18; US 2013/0206301 to Fudemoto et al. is relevant to the subject matter of claims 1, 3, 4, and 6; and US 5,874,176 to Kamei et al. is relevant to the subject matter of claims 1-4, 6, 10, 13, 14, 16 and 19.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767